DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3- 4, 11-12, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 8,769,130).
As per claims 1, Chang et al., hereinafter Chang,  A mobile computing apparatus, comprising: 
a hardware platform comprising a processor and a memory (Figure 1, item 101 and 108); 
a user display (Figure 1, item 104); 
a global positioning system (GPS) driver (column 2, line 60-66); 
a network interface (Figure 1, item 105); and instructions encoded within the memory to instruct the processor to:
 receive a device location from the GPS driver (column 3, line 60-67- the client computer); 
via the network interface, query a cloud-based wireless access point (WAP) reputation service for WAP reputation data of nearby WAPs (column 2, line 65- column 3, line 67 where the access points are wireless access point; Figure 4, item 450 where the Security Server 450 through the internet is a cloud-based; column 4, line 51-58); and 
drive to the user display an image of nearby WAPs having overlaid thereon WAP reputation data for the nearby WAPs (column 5, line 13-19 where the server interface 431 may be configured to overlay on the geographic map access point information received from the security server computer 450).  
As per claim 3, Chang demonstrated all the elements as disclosed in claim 1, and further discloses a maps or navigation application, wherein the instructions are to overlay WAP reputation on points of interest on a display of the maps or navigation application (Figure 3).
As per claim 4, Chang demonstrated all the elements as disclosed in  claim 1, and further discloses wherein the reputation data comprise a security reputation (column 3, line 14-21 where a graphical icon representing a score of severity of the computer security threat).  
As per claim 11, Chang demonstrated all the elements as disclosed in claim 10, and further discloses wherein the instructions are further to upload updated reputation data for the selected WAP to the cloud-based WAP reputation service (column 3, line 4-9 where recent threats are obtained; column 3, line 55-63 where the security server maintains the database of the security threats which is reputation data).
Claims 12 and 14 are media claims with limitations similar to claims 1 and 3, respectively, therefore are similarly rejected as claims 1 and 3, respectively.
Claims 18-20 are method claims with limitations similar to claims 1-3, respectively, therefore are similarly rejected as claims 1-3, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,769,130).
As per claim 2, Chang demonstrated all the elements as disclosed in claim 1, and further discloses display monitor (Figure 1, item 104).
As for a virtual reality interface to communicatively couple to a virtual reality headset, wherein the display includes an augmented reality display of the virtual reality headset, since an augmented reality display of the virtual reality headset is notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider using the device for the purpose of improving user awareness.
Claim 13 is a media claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,769,130) as applied to claim 1 above, and further in view of Lee et al. (KR 100981581).
As per claim 5, Chang demonstrated all the elements as disclosed in claim 4.
It is noted Chang does not explicitly teach wherein the reputation data further comprise a user rating. However, this is known in the art as taught by Lee et al., hereinafter Lee. Lee discloses a network access system in which the WAP service information includes user rating information (page 5, line 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed information to incorporate the teaching of Lee into Chang because Chang discloses a user interface displays WAP information and Lee further discloses the information could include user rating for the purpose of providing a more personalized user experience.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,769,130) as applied to claim 4 above, and further in view of Li et al. (US 2010/0157823)
As per claim 6, Chang demonstrated all the elements as disclosed in claim 4.
It is noted Chang does not explicitly teach wherein the reputation data further comprise cost data. However, this is known in the art as taught by Li et al., hereinafter Li. Li discloses a wireless service system in which wireless access cost data of a wireless access point is provided (page 4, claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed information to incorporate the teaching of Tsai into Chang because Chang discloses a user interface displays WAP information and Li further discloses the information could include cost data for the purpose of improving usages.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,769,130) as applied to claim 1 above, and further in view of Tsai et al. (US 2005/0078644).
As per 7, Chang demonstrated all the elements as disclosed in claim 4.
It is noted Chang does not explicitly teach wherein the reputation data further comprise bandwidth, reliability, or availability data. However, this is known in the art as taught by Tsai et al., hereinafter Tsai. Tsai discloses a wireless system where service availability related information of the wireless access point is provided (page 5, claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed information to incorporate the teaching of Tsai into Chang because Chang discloses a user interface displays WAP information and Tsai further discloses the information could include availability data for the purpose of improving usages.
Claims 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,769,130), and further in view of Pan et al. (WO 2018205997).
As per claim 8, Chang demonstrated all the elements as disclosed in claim 1.
It is noted Chang does not explicitly teach wherein the instructions are further to provide one-touch selection of a selected WAP, including automatically configuring a connection to the selected WAP. However, this is known in the art as taught by Pan et al., hereinafter Pan. Pan discloses a method of connecting a wireless accessing point using touch input (page 6, line 24-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed information to incorporate the teaching of Pan into Chang because Chang discloses a user interface displays WAP information and Pan further discloses the WAP could be connected using a touch screen for the purpose of improving usages.
Claim 15 is a media claim with limitation similar to claim 8, therefore is similarly rejected as claim 8.
As per claim 16, Chang and Pan demonstrated all the elements as disclosed in claim 15, and Chang further discloses wherein the instructions are further to provide a dedicated interface for accepting terms and conditions for the selected WAP (column 4, line 45-55 where the server interface 431 is configured to forward to the security server computer 450 the current geographic location of the power client computer 430 and the result of a security evaluation performed by the antivirus 433. The server interface 431 may be configured to receive from the security server computer 450 access point information, including network information and security information of access points 421 in the general geographic location).
As per claim 17, Chang and Pan demonstrated all the elements as disclosed in claim 15, and Chang further discloses wherein the instructions are further to receive from the cloud service instructions to configure the selected WAP (column 6, line 1-3 where the security server computer 450 may comprise a server computer configured to receive access point security evaluations and to provide access point information).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,769,130) as applied to claim 1 above, and further in view of Fujinami (WO 2010131415).
As per claim 9, Chang demonstrated all the elements as disclosed in claim 1.
It is noted Chang does not explicitly teach wherein the instructions are further to determine that a selected WAP does not have a known reputation within the cloud-based WAP reputation service, make a provisional connection to the selected WAP, and make the connection non-provisional after determining that a connection condition has been satisfied. However, this is known in the art as taught by Fujinami. Fujinami discloses a communication system in which the mobile device performs temporary connection for exchanging wireless security setting information with the wireless LAN access point based on the device profile information(page 2, line 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed information to incorporate the teaching of Fujinami into Chang because Chang discloses a user interface displays WAP information and Fujinami further discloses the WAP could be provisionally connected for the purpose of improving usages.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,769,130) as applied to claim 1 above, and further in view of Lu et al. (US 2007/0258415).
As per claim 10, Chang demonstrated all the elements as disclosed in claim 1, and further discloses wherein the instructions are further to receive a selected WAP from the nearby WAPs with WAP reputation data (Figure 3).
It is noted Chang does not explicitly teach, provisionally connect to the selected WAP, scan security settings of the selected WAP to verify the reputation data, and make the connection non-provisional. However, this is known in the art as taught by Fujinami. Fujinami discloses a communication system in which the mobile device is provisionally (temporary) connected tot a wireless access point to exchange the wireless security setting information (where the security information is a reputation score) for authentication (page 2, line 33-49) and establishing non-provisional connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed information to incorporate the teaching of Fujinami into Chang because Chang discloses a user interface displays WAP information and Fujinami further discloses the WAP could be non-provisionally connected for the purpose of improving usages.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        July 8, 2022